Citation Nr: 1332581	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-25 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1968 to July 1970, and in the U.S. Navy from June 1973 to June 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, where it had been brokered by the RO in Detroit, Michigan.  Jurisdiction is with the Detroit RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for tinnitus as a result of in-service acoustic trauma.  He further contends that he is entitled to a higher, compensable evaluation for his service-connected bilateral hearing loss.  

The Veteran was afforded a VA audiological examination in September 2008.  At that time, the examiner reported that the onset of the Veteran's tinnitus was approximately one year prior to the examination.  The examiner further noted military noise exposure working in ordinance with daily firing while in the Marines and working on deck later while serving in the Navy.  The examiner also noted the Veteran had occupational noise exposure working in a tool and dye shop after service.  While etiologically linking the Veteran's bilateral hearing loss to his in-service noise exposure, the examiner opined that, with an onset just one year before the examination and over 30 years after his military service, the Veteran's tinnitus was most likely a result of his occupational noise exposure and not his military noise exposure.  

During his October 2009 personal hearing at the RO, the Veteran testified that he had told the VA examiner that he had experienced ringing in his ears for as long as he could remember but that it had gotten worse in the last year.  The Veteran further testified that the tool and dye workshop where he worked was very quiet and that he could talk with a normal tone of voice there and that he was required to use ear protection only when he left his workshop and went into the manufacturing section of the factory, where there was much more noise.  

Therefore, it appears that the September 2008 VA examiner based his negative etiology opinion on an inaccurate factual premise.  Accordingly, the Veteran should be provided another VA audiological examination to assess the nature and likely etiology of his tinnitus that considers his stated history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

In a written statement, received in October 2009, the Veteran's wife indicates that his bilateral hearing loss had gotten worse in the 32 years they had been married.  The September 2008 VA compensation, conducted more than 5 years ago, is the most recent examination of record to evaluate the Veteran's bilateral hearing loss.  VA is required to afford the Veteran a more contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Any records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  There are no VA treatment records available via Virtual VA, and attempts must be made to obtain and associate with the claims file copies of all relevant VA treatment records subsequent to September 2008.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all of the Veteran's relevant VA treatment records since September 2008.  

2.  Afford the Veteran another VA audiological examination to assess the nature and likely etiology of his tinnitus and to evaluate the current nature and severity of his service-connected bilateral hearing loss.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All necessary studies or tests should be accomplished.  

Based on the medical findings and a review of the claims file, the examiner should render an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's tinnitus was incurred in active service, or is otherwise related to active service, specifically including consideration of his conceded in-service acoustic trauma.  The examiner should also consider the Veteran's competent and credible testimony regarding the onset of tinnitus in service and his testimony regarding his post-service noise exposure.  

The examiner is to also provide a complete report of audiometric findings and also specifically comment on the impact of the Veteran's bilateral hearing loss upon his social and industrial activities, including his employability.  

The rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, the examiner must explain why a response would be speculative.  

3.  The RO should then readjudicate the claims for service connection for bilateral tinnitus and for an initial compensable disability rating for bilateral hearing loss.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

